June 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    REPUBLIC SERVICES, INC., Appellant

NO. 14-12-01054-CV                          V.

MARTHA E. RODRIGUEZ AND CUSTOM COPYING SOLUTIONS, LP D/B/A
             CORNERSTONE REPORTING, Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellee, Martha E.
Rodriguez and Custom Copying Solutions, LP d/b/a Cornerstone Reporting, signed
August 24, 2012, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the order of the court
below, granting partial summary judgment and dismissing appellant’s claims,
REVERSED and REMAND the cause for further proceedings.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Martha E. Rodriguez and Custom Copying Solutions, LP d/b/a
Cornerstone Reporting.

      We further order this decision certified below for observance.